DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 4 March 2022 has been entered.  Claims 1-12 and 18-20 are pending examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature-based product without significantly more. The claims recites a gluten free native rapeseed protein isolate comprising less than 10 ppm gliadin and having a protein content of at least 90 wt% on a dry basis, which is a product found in nature. Native rapeseed does not comprise gluten, therefore it is considered gluten free.  There is no indication that isolating and concentrating the protein changes the structure or functional properties of the rapeseed protein. No additional elements are recited in the claims beside the judicial exception.  This judicial exception is not integrated into a practical application because no additional elements are recited in the claims beside the judicial exception itself.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tzeng et al. (“Production of Canola Protein Materials by Alkaline Extraction, Precipitation, and Membrane Processing”, J. Food Science, Volume 55, No. 4, (1990), pp. 1147-1156).
 Regarding claims 1-3 and 10, Tzeng et al. disclose a canola (i.e. rapeseed) protein isolate comprising 90.8% protein (N x 6.25) on a dry basis and 0% phytic acid (i.e. phytate) (p. 1150/Table 3).  Given Tzeng et al. disclose a protein isolate made from canola seed, inherently the protein isolate comprises less than 5 ppm gliadin.  

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Düring et al. (DE 102014005466 – corresponding to US 2017/0027190 English equivalent).
Regarding claims 1-4, Düring et al. disclose a rapeseed protein mixture comprising napin and cruciferin proteins (Abstract).  Düring et al. disclose the rapeseed protein mixture has 55-60% napin and 40-55% cruciferin (i.e. ratio of cruciferin/napin in the range of 0.6-1.2 -[0011]).  
Given Düring et al. disclose a rapeseed protein mixture made from rapeseed, inherently the mixture would comprise less than 5 ppm gliadin.  
Regarding claims 5 and 6, Düring et al. disclose all of the claim limitations as set forth above.  Given Düring et al. disclose a rapeseed protein mixture comprising 40-55% cruciferin ([0011]), since cruciferin is a 12S globulin, it necessarily follows the mixture would comprise at least 15% on a dry matter of 12S rapeseed protein.
Regarding the measurement of 12S rapeseed protein by Blue Native PAGE, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP §2113 I). 
Regarding claim 7, Düring et al. disclose all of the claim limitations as set forth above.  Given Düring et al. disclose a rapeseed protein mixture comprising 40-55% cruciferin and 55-60% napin, since cruciferin is a 12S protein and napin is a 2S protein, it necessarily follows the mixture would comprise less than 20% on a dry matter of 7S rapeseed protein.  
Regarding claims 8, 9 and 12, Düring et al. disclose all of the claim limitations as set forth above.  Given Düring et al. a rapeseed protein mixture comprising two purified rapeseed proteins, i.e. napin and cruciferin, inherently the mixture would exhibit the claimed conductivity and solubility properties.
Regarding claims 10 and 11, Düring et al. disclose all of the claim limitations as set forth above.  Given Düring et al. disclose a rapeseed protein mixture comprising napin and cruciferin in pure form (i.e. at least 99% - [0026]), inherently the mixture would exhibit a phytate and phenolic content as presently claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Düring et al. (DE 102014005466 – corresponding to US 2017/0027190 English equivalent).
Regarding claims 18-20, Düring et al. disclose all of the claim limitations as set forth above.  Düring et al. disclose that rapeseed proteins are suitable for application in the food industry as foaming agents and stabilizers (i.e. emulsifying agent) ([0005], [0044]). Düring et al. also disclose that due to the achieved high purity of the rapeseed protein mixture the mixture is neutral in taste and, therefore, very well suited food additives which do not alter or negatively affect the original taste of the food ([0040]).
 While Düring et al. does not explicitly disclose a food product comprising the rapeseed protein mixture, given Düring et al. disclose the suitability of the protein mixture as a food additive, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have added the rapeseed protein mixture of Düring et al. to a food product as a protein source with good taste, an emulsifier or as a foaming agent.
Response to Arguments
Applicant's arguments filed 4 March 202 have been fully considered but they are not persuasive. 
Rejection under 35 U.S.C. 102(a)(1)-
Tzeng et al.-
	With regards to gliadin content, Applicants submit “[t]he Office did not elaborate how a protein isolate described more than 30 years ago comprising 90.8% protein would necessarily have a gliadin concentration of less than 10 ppm.”  Applicants admit “the instant specification explains that while canola-rapeseed does not itself contain gliadin, products derived from it can acquire gluten-containing grains in multiple ways.”
	 Here, the rapeseed or canola seed, a natural product, is not known to comprise gliadin.  The fact that the Tzeng et al. reference is more than 30 years old does not mean the natural product has somehow changed its composition.  
	In the present application gliadin is considered a contaminate not a component of the rapeseed itself.  Products from natural products can acquire a multitude of contaminates while being acquired and processed.  This does not mean that every processed natural product comprises a particular contaminate.
	Applicants note Example 4 of the present specification which shows two different rapeseed protein isolated comprising gliadin.  Applicants submit “[t]here is a high burden for inherent anticipation the Office did not meet.  Applicants explain “anticipation by inherent disclosure is appropriate only when the reference discloses prior at that must necessarily include the unstated limitation.”
	Again, in the present application, gliadin is considered a contaminant.  One cannot distort the standard for anticipation by suggesting contamination could occur.  The product of Tzeng et al. would necessarily contain less than 10 ppm gliadin if made in a system where contaminants are eliminated. 
While the Office has offered “no proof that the canola in Tzeng was sieved, or wasn’t grown on fields rotated with gliadin-containing crops, used in the same crushing plants, or transported in the same vehicles as other gliadin-containing crops or seeds”,  Tzeng et al. merely disclose a process and not the specifics of any quality control system to keep out specific contaminates.  Here, the burden shifts to Applicant to demonstrate the product of Tzeng et al. would not necessarily comprise less than 10 ppm gliadin.  
Rejections under 35 U.S.C. 101-
	Applicants submit they are “not claiming native rapeseed grown in pristine soil in a greenhouse free from other plants that lack gliadins.  Applicant claim an isolate derived therefrom that requires human intervention to produce-there are no native rapeseed protein isolates having 90% purity in nature.”
Here, in nature, rapeseed does not comprise gluten.  There is no indication that isolating and concentrating the protein changes the structure or functional properties of the rapeseed protein.   The analysis does not change because human intervention is required to isolate and concentrate the protein.  The fact that a contaminate, such as gluten, could get into the composition during processing is not germane to the analysis under 35 U.S.C. 101.
Rejection under 35 U.S.C. 102 (a)(1) and 103-
Düring-
	Applicants submit “the Office has not explained how Düring’s isolate used in the products contains < 10 ppm gliadin.  Applicants argue “[g]iven the problem wasn’t known until the instant specification, it can be concluded that no such de-contamination occurred in Düring.”  Further, Applicants submit, even the  highly pure cruciferin fraction contains other proteins.  Applicant’s point out that gliadin is a protein.
Here, Düring et al. disclose a rapeseed protein mixture comprising napin and cruciferin proteins (Abstract).  Düring et al. disclose the rapeseed protein mixture has 55-60% napin and 40-55% cruciferin (i.e. ratio of cruciferin/napin in the range of 0.6-1.2 -[0011]).  Düring et al. does not disclose gliadin.   The fact that Düring et al. disclose that the cruciferin fraction comprises < 2% other proteins does not substantiate the presence of gliadin.  Note, the source of the cruciferin, rapeseed, does not comprise gliadin nor does During et al. disclose a process step where gliadin where gliadin was intentionally added.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759